ON STATE’S motion for rehearing.
DAVIDSON, Judge.
The state, in its motion for rehearing, contends that our holding does violence to the rule which prohibits a collateral attack upon the right of a judge to hold office. Snow v. State, 134 Tex. Cr. R. 263, 114 S. W. 2d 898.
We are not here dealing with the right of the special judge to hold that office but, rather, his right to act in the capacity of judge, which right depends upon his taking the oath of office prescribed by the Constitution, constituting a condition precedent to his right to act in that capacity.
The Enloe case, supra, fully sustains the views expressed.
The motion for rehearing is overruled.
Opinion approved by the court.